                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


N.J., by his next friend, KELLY JACOB,

                       Plaintiff,
               v.                                                   Case No. 20-C-227

DAVID SONNABEND, individually and in
his official capacity as Associate Principal of
Shattuck Middle School,

                       Defendant.


A.L., by his next friend, TARA LLOYD,


                       Plaintiff,

               v.                                                   Case No. 20-C-276

BETH KAMINSKI, individually and in
her official capacity as Principal of
Kettle Moraine High School,

                       Defendant.


                                    DECISION AND ORDER


       These consolidated cases present the question of whether middle and high school

administrators can constitutionally prohibit students from wearing shirts bearing images of guns

while attending school. Plaintiffs are N.J., who at the time the case was filed was a seventh-grade

student attending Shattuck Middle School in the Neenah School District, and A.L., who attended

Kettle Moraine High School operated by the Kettle Moraine School District. N.J. and A.L., by

their next friends, seek permanent injunctions enjoining the defendant school administrators from

enforcing dress code prohibitions of clothing depicting firearms. The cases are before the Court



        Case 1:20-cv-00227-WCG Filed 05/03/21 Page 1 of 27 Document 53
on the parties’ cross-motions for summary judgment. For the reasons that follow, Defendants’

motion for summary judgment will be granted and Plaintiffs’ motion will be denied.

                               UNDISPUTED MATERIAL FACTS

A.      N.J. and Shattuck Middle School

        N.J. is a student at Shattuck Middle School, which is operated by the Neenah Joint School

District and educates seventh- and eighth-grade students. David Sonnabend is the Associate

Principal at Shattuck Middle School and has been for all times relevant to this case. N.J. was a

seventh-grade student during the 2019–2020 school year and is currently in eighth grade. N.J. is

a supporter of the Second Amendment and a gun enthusiast. He goes target shooting on a regular

basis. He also hunts and has taken a hunter safety course. He believes that the personal possession

of arms, as guaranteed by the Second Amendment, is of value to society. He owns a variety of

shirts that express his beliefs.

        Shattuck Middle School has a dress code. During the 2019–2020 school year, the dress

code provided that “[c]lothing must also be appropriate for a professional atmosphere and not

disruptive to the learning environment” and included a non-exhaustive list of what is not permitted.

Defs.’ Proposed Findings of Fact (DPFOF) ¶ 12, Dkt. No. 36. The dress code was amended for

the 2020–2021 school year and now provides:

        The Neenah Joint School District prioritizes a safe learning environment. It is
        important that your student dress not compromise the safety of our learning
        environment for any of our students or staff. If a student’s attire creates a learning
        environment that is deemed unsafe for students or staff, the student may be asked to
        change the clothing that is creating a disruption to the safe learning environment.

Id. ¶ 13. All teachers are made aware of the dress code at the start of each year, and all teachers

were informed during their in-service prior to the start of the 2019–2020 school year that clothing

with images of firearms was inappropriate and prohibited under the dress code. Students are made



                                                 2

         Case 1:20-cv-00227-WCG Filed 05/03/21 Page 2 of 27 Document 53
aware of the dress code during the registration process, and the dress code is addressed on the first

day of school in each core class as part of a Positive Behavioral Interventions and Supports lesson.

Students are told that they can express individuality without compromising safety through slogans

promoting tobacco, alcohol, drug use, or containing suggestive, sexual, or offensive references.

They are also advised of safety concerns related to clothing with weapons images or references

creating fear and anxiety in students. The prohibition against displaying images of firearms applies

equally to all images regardless of whether the message conveyed is in favor of or against firearms

and laws controlling their sale and use.

       On February 12, 2020, N.J. wore a shirt with the inscription “Smith & Wesson Firearms –

Made in the USA Since 1852.” In addition to the inscription, which is apparently the logo of the

Smith & Wesson company, the shirt also had a depiction of a revolver. A photograph of the shirt

is shown below:




Dkt. No. 15 at 3.

       N.J. visited his English Language Arts teacher, Jennifer Peterson, before class. She saw

the Smith & Wesson shirt and observed that it had an image of a handgun on it. Peterson referred

N.J. to Sonnabend, as N.J. had been warned several times that school year about wearing clothing

that depicted firearms. Sonnabend spoke to N.J. that day and asked if N.J. had any clothing with
                                                 3

        Case 1:20-cv-00227-WCG Filed 05/03/21 Page 3 of 27 Document 53
him that he could wear over the Smith & Wesson shirt. N.J. produced a sweatshirt from his

backpack and used it to cover up the shirt and returned to class. Sonnabend again told N.J. that he

could not wear clothing depicting firearms because it was disruptive.

       Sonnabend called N.J.’s home, and N.J.’s mother’s boyfriend, Jason Kraayvanger,

answered the call. Sonnabend informed him that N.J. had worn the Smith & Wesson shirt to school

and that he had asked N.J. to cover the shirt. Kraayvanger went to the school with another shirt.

Kraayvanger did not bring a shirt for N.J. to change into but brought another example of what N.J.

might wear. That sweatshirt had the words “I’m a patriot” and “Weapons are part of my religion.”
                                                           2        17
The sweatshirt, shown below, also included the text “𝐴𝐴” and “76”, referring to the Second

Amendment and the year 1776, and depicts a medieval helmet alongside two antique rifles.




Id. Sonnabend interpreted Kraayvanger’s actions as showing the types of clothing that N.J. liked

to wear and might wear in the future.

       N.J. was never disciplined for wearing a shirt depicting a firearm, but he was directed to

remove or cover the image each time he wore one. It was only the images of the firearms that

violated the dress code. N.J. would not have been prohibited from wearing, for example, a shirt



                                                4

        Case 1:20-cv-00227-WCG Filed 05/03/21 Page 4 of 27 Document 53
that only conveyed a message with words such as “Smith & Wesson,” “1776,” and “2A.” DPFOF

¶ 33. Teachers and staff in N.J.’s academy have also previously asked N.J. to cover or change his

shirt when he wore clothing depicting a firearm.

        Students at Shattuck Middle School have reported to teachers and guidance counselors that

clothing depicting firearms like those worn by N.J. made them feel uncomfortable and that they

felt uncomfortable, anxious, and unsafe when N.J. wore shirts with images of guns in their

presence in class. Id. ¶¶ 35–36. Sonnabend believed that N.J.’s repeated wearing of shirts

depicting weapons caused a disruption to students in Shattuck’s “At Risk Academy,” where N.J.

was enrolled, because the images of firearms made other students anxious and concerned and

created an uncertainty for other students about whether guns would be brought to school. Id. ¶ 39.

Students assigned to the At Risk Academy have been identified as at risk of not graduating from

high school in accordance with the State of Wisconsin criteria. The At Risk Academy offers more

individualized attention and utilizes a project-based learning method for students who may not

have the same social and emotional skills as other students.

        In February 2020, students seemed more sensitive about school violence as a result of two

school shooting incidents that occurred at schools in nearby Oshkosh and Waukesha, and across

the country in general. Id. ¶ 58. As a result of the school shootings, Shattuck Middle School

tightened up its safety drills.

B.      A.L. and Kettle Moraine High School

        A.L. is a student at Kettle Moraine High School, a public school in the Kettle Moraine

School District. Beth Kaminski is the Principal of Kettle Moraine High School. Like N.J., A.L.

is also a gun enthusiast and supporter of the Second Amendment to the United States Constitution.

On February 19, 2020, A.L. wore a shirt with an image of a gun to school. Kaminski had A.L.



                                                5

         Case 1:20-cv-00227-WCG Filed 05/03/21 Page 5 of 27 Document 53
report to her office to have a conversation with him. The shirt contained the words “Wisconsin

Carry, Inc.” and the organization’s logo, which is a handgun tucked behind the inscription, as if

the gun were in a holster and the inscription were a belt. An image of the shirt is shown here:




Dkt. No. 15 at 4. Kaminski and Associate Principal Bestor spoke to A.L. about the shirt, told him

it violated the school dress code, and directed him to zip up his hoodie jacket, which A.L. did. The

same image is also on the back of the shirt, along with the text of the amendment to the Wisconsin

Constitution recognizing the right of the people “to keep and bear arms for security, defense,

hunting, recreation, or any other lawful purpose.” Wis. Const. art. I, § 25. Kaminski never saw

the back of the shirt, however, because A.L. was wearing a hoodie jacket at the time.

       Kettle Moraine High School has a dress code. The dress code provides in relevant part that

students at Kettle Moraine should always strive to be neat in appearance, clean, well-groomed, and

wearing attire that supports actively engaging in the lessons and project-based learning in the

classroom. The dress code also provides that clothing styles that do not fit that description include,

but are not limited to, articles of clothing with “inappropriate messages – including cartoons,




                                                  6

        Case 1:20-cv-00227-WCG Filed 05/03/21 Page 6 of 27 Document 53
slogans, or advertisements which have more than one meaning, or those which depict or portray

conduct or messages which may be illegal or offensive.” DPFOF ¶ 74.

       Kaminski interprets the dress code’s prohibition on inappropriate messages to cover the

image of a handgun. The prohibition against displaying images of firearms applies equally to all

images regardless of whether they are pro-gun or anti-gun. On February 19, 2020, Kaminski and

Bestor told A.L. he was not permitted to wear clothing that depicted firearms. Kaminski told A.L.

that he had to cover up the shirt because the school did not allow any clothing that depicts images

of drugs, alcohol, or firearms.

       A.L. claims he wore a shirt on January 7, 2020, that had the words “AR 15” written on it

parodying a square on the periodic table as part of an event called Second Amendment Tuesday,

which was promoted by Wisconsin Carry, Inc. “AR 15” is the abbreviated name for a lightweight

semi-automatic rifle that is commonly characterized as an assault rifle in the media. A.L. was not

disciplined for wearing the AR 15 shirt.

       Students at the high school reported feeling uncomfortable around other students who were

wearing clothing that depicted or were associated with firearms. Id. ¶ 84. A shooting at nearby

Waukesha South High School on December 2, 2019, caused an increased concern about school

violence and school shootings. Id. ¶ 91. The day after the Waukesha shooting, on December 3,

2019, a Kettle Moraine High School student received an anonymous comment on a video he had

posted on his YouTube channel that insinuated that an attack on the school was going to take place

between first and second period the next day. Id. ¶ 93.

       Finally, since the beginning of the 2020–2021 school year, A.L. has not been attending

school in person. A.L. refused to comply with the school’s requirement that all students wear




                                                7

        Case 1:20-cv-00227-WCG Filed 05/03/21 Page 7 of 27 Document 53
masks to prevent the spread of the COVID-19 virus. As a result, A.L. is participating in distance

learning.

                                      LEGAL STANDARD

       Summary judgment is appropriate when the moving party shows that there is no genuine

dispute as to any material fact and that the movant is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(a). The fact that the parties filed cross-motions for summary judgment does not alter

this standard. Where both parties file cross-motions for summary judgment, the court construes

“all inferences in favor of the party against whom the motion under consideration is made.” Schlaf

v. Safeguard Prop., LLC, 899 F.3d 459, 465 (7th Cir. 2018) (citation omitted). The party opposing

the motion for summary judgment must “submit evidentiary materials that set forth specific facts

showing that there is a genuine issue for trial.” Siegel v. Shell Oil Co., 612 F.3d 932, 937 (7th Cir.

2010) (citations omitted). “The nonmoving party must do more than simply show that there is

some metaphysical doubt as to the material facts.” Id. Summary judgment is properly entered

against a party “who fails to make a showing to establish the existence of an element essential to

the party’s case, and on which that party will bear the burden of proof at trial.” Austin v. Walgreen

Co., 885 F.3d 1085, 1087–88 (7th Cir. 2018) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986)).

                                            ANALYSIS

A.     Mootness of A.L.’s Claim

       As an initial matter, Defendants assert that, because A.L. is participating in distance

learning and is not physically attending Kettle Moraine High School, his claims are moot and non-

justiciable. “A claim becomes moot when the plaintiff’s legally cognizable interest in the litigation

ceases to exist or where the court ‘can no longer affect the rights of the litigants in the case.’”



                                                  8

           Case 1:20-cv-00227-WCG Filed 05/03/21 Page 8 of 27 Document 53
Evers v. Astrue, 536 F.3d 651, 662 (7th Cir. 2008) (quoting Worldwide Street Preachers’

Fellowship v. Peterson, 388 F.3d 555, 558 (7th Cir. 2004)). Ordinarily, when a student has

graduated from high school and an injunction would have no practical impact on the parties, the

case is lacking a live controversy. Stotts v. Cmty. Unit Sch. Dist. No. 1, 230 F.3d 989, 991 (7th

Cir. 2000). A.L. is currently enrolled in distance learning because of the COVID-19 pandemic.

Although he is not physically attending classes in person, A.L.’s status as a student of Kettle

Moraine is not the same as a former student or a graduate. A.L. may return to in-person classes at

some point in the future, and thus, a court’s ruling in this case can still affect his rights. A.L.’s

claims are therefore not moot.

B.      First Amendment Claim

     1. Protected Speech

        Defendants also argue as an initial matter that depictions of firearms do not constitute a

form of expression protected by the First Amendment. Defs.’ Br. in Supp. of Mot. for S.J., Dkt.

No. 34 at 7–8. In support of this argument, Defendants cite cases involving claims that certain

forms of conduct—such as flag-burning or sleeping in tents on the National Mall—are only

protected by the First Amendment if the conduct is “inherently expressive.” See Texas v. Johnson,

491 U.S. 397 (1989); Clark v. Cmty. for Creative Non-Violence, 468 U.S. 288 (1984); Tagami v.

City of Chicago, 875 F.3d 375, 378 (7th Cir. 2017) (citing Rumsfeld v. Forum for Acad. & Inst’al

Rights, Inc., 547 U.S. 47, 66 (2006)). Here, however, we are talking about a picture or image, not

conduct. A picture or image of a gun is by its very nature expressive. See Kaplan v. California,

413 U.S. 115, 119–20 (1973) (“[P]ictures, films, paintings, drawings, and engravings . . . have

First Amendment protection.”). As Judge Adelman explained in rejecting a similar argument in

Schoenecker v. Koopman,



                                                 9

         Case 1:20-cv-00227-WCG Filed 05/03/21 Page 9 of 27 Document 53
       the plaintiff’s shirts are not analogous to the conduct at issue in those cases. True,
       wearing the shirts is conduct, but the shirts themselves are pure speech, in that they
       contain images and words that convey a message. The message may be ambiguous
       and open to interpretation, as the defendant has shown, but this does not deprive it
       of First Amendment protection. Rather, “a narrow, succinctly articulable message
       is not a condition of constitutional protection.” Hurley v. Irish-American Gay,
       Lesbian & Bisexual Group of Boston, 515 U.S. 557, 569 (1995). Otherwise, the First
       Amendment “would never reach the unquestionably shielded painting of Jackson
       Pollock, music of Arnold Schöenberg, or Jabberwocky verse of Lewis Carroll.” Id.

349 F. Supp. 3d 745, 751 (E.D. Wis. 2018).

       Like the defendant in Schoenecker, Defendants here also rely upon Brandt v. Board of

Education of City of Chicago, in which the court held that a T-shirt worn by elementary school

students was not protected expression. 480 F.3d 460, 465–66 (7th Cir. 2007). But in that case,

the shirt at issue contained a “talentless infantile drawing” and some words indicating that the

wearer was a member of the school’s graduating class. The court held that the picture and few

words on the T-shirt were “no more expressive of an idea or opinion that the First Amendment

might be thought to protect than a young child’s talentless infantile drawing which Brandt’s design

successfully mimics.” Id. In this case, by contrast, the images of firearms and the accompanying

text are intended to convey the wearers’ positive attitude toward firearms and the right to possess

them. The shirts are at least as expressive as the black arm bands at issue in Tinker v. Des Moines

Independent School District, 393 U.S. 503 (1969).         Wearing them is therefore entitled to

constitutional protection outside the school context. The question of whether wearing them in the

school setting is likewise entitled to constitutional protection requires consideration of the law

governing student speech and Defendants’ asserted justification for prohibiting them.

   2. Applicable School Speech Standard

       In Tinker v. Des Moines Independent Community School District, the Supreme Court held

that public school students do not “shed their constitutional rights to freedom of speech or



                                                10

       Case 1:20-cv-00227-WCG Filed 05/03/21 Page 10 of 27 Document 53
expression at the schoolhouse gate.” 393 U.S. at 506. There, the Court reversed a lower court

ruling dismissing a suit against school officials who had prohibited a group of high school and

junior high school students from wearing black armbands during school hours as a sign of protest

of the Vietnam War. The Court held that, in order to justify prohibition of a particular expression

of opinion, public school officials would have to show that “the forbidden conduct would

materially and substantially interfere with the requirements of appropriate discipline in the

operation of the school.” Id. at 509 (quotation marks and citation omitted). It is this test that

Plaintiffs contend applies in this case. Plaintiffs argue that, because the undisputed evidence fails

to demonstrate that the firearm images on their shirts caused a material and substantial disruption

to their schools, the Defendants’ prohibition of those images cannot stand.

       In cases decided since Tinker, however, the Court has recognized that “the constitutional

rights of students in public school are not automatically coextensive with the rights of adults in

other settings,” Bethel Sch. Dist. No. 403 v. Fraser, 478 U.S. 675, 682 (1986), and that the rights

of students “must be ‘applied in light of the special characteristics of the school environment.’”

Hazelwood Sch. Dist. v. Kuhlmeier, 484 U.S. 260, 266 (1988) (quoting Tinker, 393 U.S. 506). In

Fraser the Court upheld the authority of school officials to sanction a high school student for

giving a lewd and indecent speech nominating a fellow student for an elective student government

office, and in Kuhlmeier the Court held that a high school newspaper was not a public forum and

that the principal could constitutionally impose reasonable restrictions on articles that were offered

for publication. In neither Fraser nor Kuhlmeier did the Court address the question of whether the

prohibited speech was likely to cause a material and substantial disruption of the operation of the

school, thus indicating that Tinker’s substantial disruption test is not absolute.




                                                  11

        Case 1:20-cv-00227-WCG Filed 05/03/21 Page 11 of 27 Document 53
       In Morse v. Frederick, 551 U.S. 393 (2007), its most recent decision on student free speech

rights in the public school context, the Court rejected a high school student’s claim that his First

Amendment rights had been violated when the principal confiscated a banner bearing the phrase

“BONG HiTS 4 JESUS” he displayed at an off-campus, school-approved activity and suspended

him for ten days. Consistent with the principles underlying its school speech cases, the Court held

that “schools may take steps to safeguard those entrusted to their care from speech that can

reasonably be regarded as encouraging illegal drug use.” Id. at 397. Again, the Court did not

address whether the speech substantially disrupted the work of the school.

       Plaintiffs view Fraser, Kuhlmeier, and Morse as narrow exceptions to Tinker’s more

general rule that limitations on student free speech rights can only be justified by a showing of

material and substantial disruption to school discipline and operation. Fraser held that a student’s

speech laden with sexual inuendo that was given at a school assembly was not protected because

it was vulgar, and Kuhlmeier held that student newspapers are not a forum for student expression

and thus student speech offered for publication can be more stringently regulated. Morse extended

Fraser’s holding to speech encouraging illegal drug use. Since none of those exceptions apply to

images of guns, Plaintiffs contend that Tinker supplies the test here.

       The Seventh Circuit held in Muller v. Jefferson Lighthouse School, 98 F.3d 1530 (7th Cir.

1996), however, that Tinker’s substantial disruption test is not applicable to restrictions on student

speech in non-public forums where the restriction is viewpoint neutral. Instead, the test under

those circumstances is whether the restriction on student expression is reasonably related to

legitimate pedagogical concerns. Id. at 1540; see also Griggs v. Fort Wayne Sch. Bd., 359 F. Supp.

2d 731, 743 (N.D. Ind. 2005) (“Since Griggs’s speech occurred in a nonpublic forum, Muller

requires this Court to uphold the Board’s ban on the speech as long as it is ‘reasonably related to



                                                 12

        Case 1:20-cv-00227-WCG Filed 05/03/21 Page 12 of 27 Document 53
legitimate pedagogical concerns.’”). Muller concerned whether a school could prohibit a student

from distributing invitations to a religious gathering to students at the school while school was in

session. Although the case involved an elementary school, the court assumed in its analysis that

“grade schoolers partake in certain of the speech rights set out in the Tinker line of cases,” since

the question of whether Tinker applied to elementary school students had not yet been decided.

Id. at 1539. The same analysis would therefore seem applicable to the schools N.J. and A.L. attend.

       Under Muller, the first question to determine in deciding whether the less demanding

reasonableness standard applies to restrictions on student expression is whether the school is a

public forum. Id. “[S]chool facilities may be deemed to be public forums only if school authorities

have by policy or by practice opened those facilities for indiscriminate use by the general public

or by some segment of the public, such as student organizations.” Kuhlmeier, 484 U.S. at 267

(quotations and citations omitted). When class is in session, neither Shattuck Middle School nor

Kettle Moraine High School can reasonably be considered a public forum. They “do not possess

all of the attributes of streets, parks, and other traditional public forums that time out of mind, have

been used for purposes of assembly, communicating thoughts between citizens, and discussing

public questions.” Id.; see also Hedges v. Wauconda Comm. Sch. Dist. No. 118, 9 F.3d 1295, 1302

(7th Cir. 1993) (noting that a “junior high school is a nonpublic forum, which may forbid or

regulate many kinds of speech”). The first condition of Muller is therefore met.

       The second condition that must be met for the less demanding reasonableness standard to

apply is that the restriction must be viewpoint neutral. Muller noted that, “[e]ven where adults

with full First Amendment speech rights are concerned, the government can reserve a nonpublic

forum for the purpose for which it was created, and in so doing can censor speech on the basis of

content.” 98 F.3d at 1542. Muller emphasized, however, that “[w]hat the courts have not



                                                  13

        Case 1:20-cv-00227-WCG Filed 05/03/21 Page 13 of 27 Document 53
permitted is suppression of a particular viewpoint.” Id. (citing May v. Evansville–Vanderburgh

Sch. Corp., 787 F.2d 1105, 1113 (7th Cir. 1986)). In other words, schools cannot favor one

viewpoint over another on issues that are fairly debatable.            Thus, school districts may

constitutionally adopt mandatory dress codes that require clothing with solid colors, thereby

eliminating all printed or pictorial messages. Jacobs v. Clark Cty. Sch. Dist., 526 F.3d 419 (9th

Cir. 2008); see also Blau v. Fort Thomas Public Sch. Dist., 401 F.3d 381, 391 (6th Cir. 2005)

(“Consistent with these First–Amendment–benign objectives, the dress code does not regulate any

particular viewpoint but merely regulates the types of clothes that students may wear.”); Canady

v. Bossier Parish Sch. Bd., 240 F.3d 437, 443 (5th Cir. 2001) (holding that “School Board’s

uniform policy will pass constitutional scrutiny if it furthers an important or substantial

government interest; if the interest is unrelated to the suppression of student expression; and if the

incidental restrictions on First Amendment activities are no more than is necessary to facilitate that

interest”).

        As the Ninth Circuit explained in Jacobs, Tinker is not to the contrary. In Jacobs, the court

explained that, despite efforts to read Tinker more broadly, the actual holding of the case “extends

only to viewpoint-based speech restrictions, and not necessarily to viewpoint-neutral speech

restrictions.”   526 F.3d at 430.     The Jacobs court acknowledged that, although the terms

“viewpoint-based” and “viewpoint-neutral” had not been used by the Supreme Court to describe

speech restrictions when Tinker was decided in 1969, it is clear from the decision that “the Court

found the armband prohibition unconstitutional not simply because it worked to prohibit students

from engaging in a form of pure speech, but because it did so based on the particular opinion the

students were espousing.” Id. at 430–31. It was for this reason that the Court found it significant

“that the school authorities did not purport to prohibit the wearing of all symbols of political or



                                                 14

        Case 1:20-cv-00227-WCG Filed 05/03/21 Page 14 of 27 Document 53
controversial significance, . . . [but only] the wearing of armbands . . . worn to exhibit opposition

to this Nation’s involvement in Vietnam.” Tinker, 393 U.S. at 510–11. Thus, “Tinker says nothing

about how viewpoint- and content-neutral restrictions on student speech should be analyzed,

thereby leaving room for a different level of scrutiny than that employed in either [Fraser],

[Kuhlmeier], or Tinker when student speech is restricted on a viewpoint- and content-neutral

basis.” Jacobs, 526 F.3d at 431–32.

       Nor to the contrary is the Seventh Circuit decision in Nuxoll v. Indian Prairie School

District # 204, 523 F.3d 668 (7th Cir. 2008), which the court considered a second time under the

name Zamecnik v. Indian Prairie School District # 204, 636 F.3d 874 (7th Cir. 2011). In that case,

the court considered a high school’s decision to prohibit a student from wearing a shirt that bore

the legend “Be Happy, Not Gay,” which the student wore to express a message of disapproval

toward homosexual conduct. In deciding whether the First Amendment permitted the school to

censor the message on the shirt, the court applied Tinker’s “substantial disruption” standard, albeit

in a somewhat softened form. Rather than proof that substantial disruption would in fact ensue if

the forbidden speech is permitted, the court held that it was enough if the school presented “facts

which might reasonably lead school officials to forecast substantial disruption.” Nuxoll, 523 F.3d

at 673 (citations omitted).

       But the restriction at issue in Nuxoll was not viewpoint neutral. The message the school

wanted to censor in that case was in response to the annual “Day of Silence” promoted at the school

by a group called the Gay, Lesbian, and Straight Education Network and sponsored by a student

club called the Gay/Straight Alliance. Faculty and student supporters of the “Day of Silence” wore

T-shirts with legends such as “Be Who You Are.” Id. at 670. The plaintiff, on the other hand,

was one of a group of students who apparently viewed homosexual behavior as intrinsically



                                                 15

        Case 1:20-cv-00227-WCG Filed 05/03/21 Page 15 of 27 Document 53
disordered and physically and/or psychologically unhealthy. For most of human history this view

was dominant, and many still hold it today. See Health Risks of the Homosexual Lifestyle, FACTS

ABOUT YOUTH, http://factsaboutyouth.com/ posts/health-risks-of-the-homosexual-lifestyle/ (last

visited May 3, 2021); see also ROBERT R. REILLY, MAKING GAY OKAY: HOW RATIONALIZING

HOMOSEXUALITY IS CHANGING EVERYTHING (Ignatius 2014). Some of the students with these

views participated in a “Day of Truth” that was held on the first school day after the “Day of

Silence.” School officials prohibited these students, including the plaintiff, from wearing shirts

with the phrase “Be Happy, Not Gay.” Applying the softened Tinker standard, the court concluded

in Nuxoll that the district court had erred in denying the plaintiff’s motion for a preliminary

injunction. On remand, the district court granted summary judgment and a permanent injunction

in favor of the plaintiff, which the court then affirmed in Zamecnik.

       In Schoenecker v. Koopman, Judge Adelman read Nuxoll and Zamecnik as requiring

Tinker’s “substantial disruption” standard to a high school’s ban on clothing that depicts firearms

in a decision granting the plaintiff student’s motion for a preliminary injunction enjoining the

school from enforcing the ban. 349 F. Supp. 3d at 752. As in this case, the principal had interpreted

the school’s dress code as prohibiting clothing with images of firearms in response to student and

staff concerns about school violence, which increased when the plaintiff wore shirts with images

of firearms shortly after the shooting at Marjory Stoneman Douglas High School in Parkland,

Florida, that resulted in the death of 17 victims. Id. at 752–53. Applying the Tinker standard, as

refined by the Seventh Circuit in Nuxoll, Judge Adelman found that “the defendant has not shown

that the school has a reasonable belief that the plaintiff’s wearing the shirts will create a threat of

substantial disruption, i.e., a threat of a decline in test scores, an upsurge in truancy, or other

symptoms of a sick school.” Id. at 753. Having found the school’s reasons for the ban insufficient



                                                  16

        Case 1:20-cv-00227-WCG Filed 05/03/21 Page 16 of 27 Document 53
under Tinker, the court concluded that the plaintiff would likely succeed on the merits and granted

the requested preliminary relief.

       I find Schoenecker unpersuasive.         More specifically, I am unpersuaded that Nuxoll

mandates application of Tinker’s substantial disruption standard to the facts of this case. As

explained above, Nuxoll concerned a restriction on student speech that was not viewpoint neutral.

By prohibiting the plaintiff’s shirt in that case, the school was putting its finger on the scale in the

debate over the nature of homosexuality that it had allowed an outside group and the school’s

Gay/Straight Alliance club to introduce. In the context of that case, the plaintiff’s shirt with the

inscription “Be Happy, Not Gay” was a direct response to the message “Be Who You Are” that

had been affixed to the shirts worn by other students and teachers the preceding day. Having

allowed one side of the debate to wear clothing communicating their position, the school could not

reasonably deny the other side the same right. The restriction imposed by Defendants in these

cases, however, is viewpoint neutral. It is undisputed that the restrictions imposed by Associate

Principal Sonnabend and Principal Kaminski only applied to images of firearms. Pls.’ Resp. to

Defs.’ PFOF, ¶¶ 33, 81, Dkt. No. 41. It is also undisputed that “the prohibition against displaying

images of firearms applies equally to all images regardless of whether they are pro-gun or anti-

gun.” Id. at ¶¶ 18, 83. Images of firearms, regardless of the message intended by the wearer, are

simply not allowed.

       Because the schools’ ban on clothing bearing images of firearms is viewpoint neutral and

because the schools are non-public forums, Tinker’s substantial disruption test does not apply. The

question instead is whether the restriction on student expression is reasonably related to legitimate

pedagogical concerns. Muller, 98 F.3d at 1530 (quoting Kuhlmeier, 484 U.S. at 273).




                                                  17

        Case 1:20-cv-00227-WCG Filed 05/03/21 Page 17 of 27 Document 53
   3. Pedagogical Concerns

       In determining whether restrictions on the First Amendment rights of students resulting

from a school’s dress code are reasonably related to legitimate pedagogical concerns, it must be

kept in mind that “[t]he Constitution is not a code of education, requiring schools to adopt whatever

practices judges believe will promote learning.” Hedges, 9 F.3d at 1301. “As the Supreme Court

has stressed, such ‘pedagogical concerns’ include not only the structured transmission of a body

of knowledge in an orderly environment, but also the inculcation of civility (including manners)

and traditional moral, social, and political norms.” Muller, 98 F.3d at 1540. In this way, schools

prepare students for the world of work and active citizenship. “Because school officials are far

more intimately involved with running schools than federal courts are, ‘[i]t is axiomatic that federal

courts should not lightly interfere with the day-to-day operation of schools.’” Hardwick ex rel.

Hardwick v. Heyward, 711 F.3d 426, 440 (4th Cir. 2013) (quoting Augustus v. Sch. Bd. of

Escambia Cty., Florida, 507 F.2d 152, 155 (5th Cir. 1975); see also Nuxoll, 523 F.3d at 671 (noting

that “[a] judicial policy of hands off (within reason) school regulation of student speech has much

to recommend it [because] . . . judges are incompetent to tell school authorities how to run schools

in a way that will preserve an atmosphere conducive to learning . . .”). As long as school officials

offer reasonable explanations for viewpoint neutral restrictions in student dress codes, courts

should not second guess their decisions. In other words, school officials should be accorded

significant deference in making such decisions. “This approach is consistent with the firm

principle that student rights must be construed ‘in light of the special characteristics of the school

environment.’” Muller, 98 F.3d at 1540 (quoting Tinker, 393 U.S. at 506). It also recognizes that

school administrators are answerable to a school board, whose members are, in turn, answerable

to the voters, whose children attend the school and who have a strong interest in the education and



                                                 18

        Case 1:20-cv-00227-WCG Filed 05/03/21 Page 18 of 27 Document 53
welfare of those children. With these principles in mind, I now turn to the justifications asserted

by Defendants.

               a. Anxiety and Fear

       Defendants argue that the prohibition of clothing bearing images of firearms is justified

because of concern over the emotional trauma that images of firearms on clothing worn by their

classmates may cause in some students. Defendants note that some students have expressed to

them and some of their teachers that the images of guns cause them anxiety and fear. Defendants

point to school shootings, including an incident that occurred in nearby Waukesha on December

2, 2019, in which a student who brought a gun to school and brandished it in a classroom was shot

and injured by police. They also point to an incident that occurred the next day at an Oshkosh

school where a student was shot and wounded by a school resource officer after the student stabbed

the officer during an altercation. Defendants contend these incidents led to increased fear and

anxiety among some students over school violence.

       Plaintiffs challenge Defendants’ contention that the images of guns made other students

anxious and fearful that they might bring guns to school, and that they led to disruptions at school.

Pls.’ Resp. to Defs.’ PFOF ¶ ¶ 39, 84. Plaintiffs argue that the deposition excerpts offered in

support of these factual contentions constitute inadmissible hearsay and therefore should not be

considered. Id. They also note that Kettle Moraine High School has a trap shooting team on its

list of clubs, thereby undermining its argument that the mere image of a gun is disruptive of school

discipline or the learning process.

       With respect to Plaintiffs’ evidentiary objection, statements of the declarant’s then existing

mental or emotional condition fall within an exception to the hearsay rule. Fed. R. Evid. 803(3).

Both Associate Principal Sonnabend and Principal Kaminski were in a position to know of the



                                                 19

        Case 1:20-cv-00227-WCG Filed 05/03/21 Page 19 of 27 Document 53
concerns expressed by other students over images of firearms on the apparel of classmates. But

even if the students’ concerns were not conveyed to them directly, it was not unreasonable for

them to rely on reports from teachers and guidance counselors and conclude that some students,

as well as teachers and staff, would have such concerns.

       Although it is true, as Plaintiffs emphasize, that mere images of firearms cannot inflict

injury on anyone, the image of a firearm on a classmate’s shirt in the school environment can be a

reminder of the school violence that lies at the heart of the schools’ concerns. As one court has

observed in addressing a similar provision in a Pennsylvania school’s dress code:

       The problem of violence in schools has dramatically changed over the past 30 to 40
       years. In the past, the largest problem regarding violence in schools was that children
       might get into a fight in the classroom or during recess. That minor, but not
       unimportant situation has evolved into major problems for public schools trying to
       adequately protect their students. Some students and others from outside the school
       community now bring guns into our schools and have committed some truly horrific
       acts with those weapons.

       Schools at all levels have been affected either directly or indirectly by the violent
       events that have occurred at places like Columbine, Virginia Tech, Northern Illinois,
       Nickel Mines and Red Lion. The impact of violence in schools is so great that it
       now has equal importance as the issue of illegal drug use in schools.

Miller ex rel. Miller v. Penn Manor Sch. Dist., 588 F. Supp. 2d 606, 616–17 (E.D. Pa. 2008). The

same court went on to note that “[e]lementary, middle and high schools which were once very

open now have secure entrances and exits, security cameras, metal detectors, school resource

officers and staff who are required to wear identification badges.” Id. at 617. In the more-than-a-

decade since the court’s observations were made, the concern over school violence has not

lessened. Today, we could add the shootings at the Sandy Hook Elementary School in Newtown,

Connecticut, as well as the Marjorie Stoneman Douglas High School shooting referenced by the

defendants in Schoenecker to the list of school shootings that have received extensive national

attention and media coverage. As noted above, Defendants also referenced shootings at schools

                                                20

       Case 1:20-cv-00227-WCG Filed 05/03/21 Page 20 of 27 Document 53
in neighboring school districts during the time they sought to impose the challenged restrictions

as adding to the climate of concern.

        In light of these events, Defendants’ decision to prohibit students from wearing clothes

with images of firearms was not unreasonable. Students who wear clothing bearing the image of

firearms continually display in the classrooms and hallways of the school throughout the day what

some of their classmates and teachers may regard as a frightening reminder of the school violence

that many believe has plagued the nation. Unlike those who enjoy hunting, trap shooting, or other

forms of marksmanship, or who appreciate the history and importance of firearms as essential tools

for personal, family, and national defense, many people today fear guns. That fear may not be

entirely rational, but it is no less real. There are also students, though the evidence that either A.L.

or N.J. are among them is far from convincing, that might seek to frighten or intimidate students

by exposing them to such images. To the extent such fear and anxiety among students or staff

arises, whether intentionally provoked or not, it undermines in those students who experience it

the sense of safety and bodily security that are essential to promoting and maintaining an effective

learning environment. Promoting and maintaining an effective learning environment are important

pedagogical goals. See Jacobs, 526 F.3d at 435–36 (holding government’s stated goals for uniform

policies—increasing student achievement, promoting safety, and enhancing a positive school

environment—“unquestionably qualify as ‘important’”). Defendants were entitled to take these

concerns into consideration in interpreting their school’s respective dress codes.

        To be sure, reasonable people may disagree that such a limitation is warranted. They may

believe that the impact of such images on students and school staff is overstated and does not

justify the limitation of the speech rights of middle and high school students. See Nuxoll, 523 F.3d

at 677 (Rovner, J., concurring) (noting strong disagreement with majority about “the value of



                                                  21

        Case 1:20-cv-00227-WCG Filed 05/03/21 Page 21 of 27 Document 53
speech and speech rights of high school students” and that “[y]outh are often in the vanguard of

social change”). But a prohibition limited to images of firearms on clothing worn by students

while attending class does not prevent students from debating the value of firearms or the merits

of gun control laws. Students remain free to speak and write on the issue, as appropriate in

classroom discussions and essays, or privately among themselves. Indeed, unlike students in

schools that have adopted dress codes that prohibit all printed or pictorial messages on clothing

worn by students, N.J. and A.L. even remain free to wear shirts that express their support for the

Second Amendment in other ways. And of course, outside of school, they remain free to wear

whatever they want, subject to parental supervision and laws governing obscenity and

pornography. Whether the emotional trauma to other students and staff was overstated or not,

given the relatively minor impact on student speech rights caused by the limitation, Defendants’

decision to impose it was not unreasonable.

               b. Weapons Effect

       In addition to their concern for the emotional well-being of students and staff for whom

images of firearms in the classroom setting engender fears of school violence, Defendants also cite

the so-called “weapons effect” as a further justification of the challenged restriction. The weapons

effect is the name given to the theory that the mere presence of guns or images of guns increases

aggression in people. As support for this justification of their policy, Defendants rely on the

opinion of Professor Brad J. Bushman.

       Professor Bushman is a psychologist who teaches communications at The Ohio State

University. Professor Bushman has served on various committees studying gun violence and has

conducted research and written on youth violence. Professor Bushman describes in his report

several studies that suggest that the mere presence of guns has a tendency to make people more



                                                22

       Case 1:20-cv-00227-WCG Filed 05/03/21 Page 22 of 27 Document 53
aggressive. Dkt. No. 33-4 at 55–60. Based on his research and study, Professor Bushman opines

that “[t]he existing research clearly indicates that images of guns can prime or activate aggressive

thoughts in memory, which could interfere with school learning. Images of guns can also increase

aggressive behavior, which could occur on school grounds.” Id. at 58. Professor Bushman

concludes:

        In summary, research suggests images of guns at school (e.g., on shirts) should
        interfere with learning outcomes by priming aggressive thoughts. Images of guns
        can also lead to increased aggression at school and could lead to intergroup hostility
        by dividing students into “us” and “them” categories.

Id. at 59.

        Plaintiffs deny that images of guns have been shown to increase aggression in students and

challenge the admissibility of Professor Bushman’s opinions. They question his methodology and

note that some studies are critical of the so-called “weapons effect.” They argue that upon

consideration of the factors set forth in Daubert v. Merrill Dow Pharmaceuticals, Inc., 509 U.S.

579 (1993), Professor Bushman’s opinions are inadmissible.

        Rule 702 of the Federal Rules of evidence “entrusts trial judges with a gatekeeping role

designed ‘to ensure that expert testimony is both relevant and reliable.’” United States v. Truitt,

938 F.3d 885, 889 (7th Cir. 2019) (quoting Bielskis v. Louisville Ladder, Inc., 663 F.3d 887, 893

(7th Cir. 2011)). In fulfilling that role, “the judge must determine whether the expert is qualified,

whether his methodology is scientifically reliable, and whether the proposed testimony ‘will help

the trier of fact to understand the evidence or to determine a fact in issue.’” Id. (quoting Fed. R.

Evid. 702; see also Daubert, 509 U.S. at 592 (explaining that the latitude given to experts under

the Rules of Evidence “is premised on an assumption that the expert’s opinion will have a reliable

basis in the knowledge and experience of his discipline”). Applying these factors here, I conclude

that Professor Bushman’s opinions concerning the “weapons effect” are admissible.

                                                 23

        Case 1:20-cv-00227-WCG Filed 05/03/21 Page 23 of 27 Document 53
        There is no dispute that Professor Bushman has the qualifications needed to offer expert

testimony in the relevant field.    As his resume shows, Professor Bushman has a Ph.D. in

psychology. He testified in his deposition to over thirty years of research and study on the impact

of violent media on aggressive behavior and the link between narcissism and aggression. Dkt.

Nos. 33-4 at 1 & 31 at 6:19–24. He lists 232 peer review articles, seven books, and 26 book

chapters he has authored or co-authored on his resume, many involving the impact of violent media

on aggressive behavior.

        Professor Bushman testified that his opinions were consistent with over 50 years of

research on the weapons effect.      According to his report, Professor Bushman published a

comprehensive review of weapons effect studies, which included 151 effects from 78 independent

studies involving 7,668 participants. His meta-analysis found that seeing weapons increased

aggressive thoughts, hostile appraisals, and aggressive behavior by a significant degree. His report

and deposition also describe a comprehensive review of 43 studies involving 5,230 participants

that used images of weapons depicted in a non-threatening and non-violent manner (i.e., just a

photo of a weapon not pointed at anyone). Those studies, according to Professor Bushman, have

found a significant weapons effect, as well. Dkt. Nos. 33-4 at 59 & 31 at 07:06–08:24. It was on

the basis of those studies and his own research that Professor Bushman opined that images of guns

on shirts worn by students would impact learning outcomes and increase aggression and intergroup

hostility.

        As Plaintiffs point out, the weapons effect has also been the subject of criticism by other

researchers. Pls.’ Br. in Opp., Dkt. No. 40, at 23–24. But a theory need not be universally accepted

in order to be admissible in evidence. Professor Bushman’s resume, deposition, and report provide

sufficient evidence of his education, research, and experience as well as the methodologies used



                                                24

        Case 1:20-cv-00227-WCG Filed 05/03/21 Page 24 of 27 Document 53
in the studies he reviewed to meet the requirements for admissibility set forth in Rule 702.

“Because there are areas of expertise, such as the social sciences in which the research, theories

and opinions cannot have the exactness of hard science methodologies, trial judges are given broad

discretion to determine whether Daubert’s specific factors are, or are not, reasonable measures of

reliability in a particular case.” United States v. Simmons, 470 F.3d 1115, 1123 (5th Cir. 2006)

(citing Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 153 (1999)) (internal citations and

quotation marks omitted). In the exercise of that discretion here, I conclude that Professor

Bushman’s opinions are admissible.

       The mere fact that Professor Bushman’s opinions are admissible, of course, does not mean

that they are true or that a neutral factfinder would find them credible at a trial. But given the

deferential standard described above, that is not the question before the Court. The question is not

whether this Court or a jury of laypeople would agree with Professor Bushman and adopt his view.

The question is whether Defendants have a reasonable basis for concluding that the relatively

minor restriction of students’ ability to express their views about firearms in the school setting

furthers important pedagogical goals. Reducing student aggression, of course, is such a goal.

Given the body of study described by Professor Bushman, the limitation imposed by Defendants

was reasonable.

C.     Fourteenth Amendment Due Process Claim

       Plaintiffs also allege that the school dress codes are unconstitutionally overbroad. They

contend that, as a result of the lack of objective criteria in the dress code by which a student can

determine what clothing is restricted, Defendants denied Plaintiffs their right to due process under

the Fourteenth Amendment. Defendants counter that the operative dress codes provided Plaintiffs




                                                25

       Case 1:20-cv-00227-WCG Filed 05/03/21 Page 25 of 27 Document 53
with sufficient notice of the prohibited clothing items to satisfy the requirements of due process

under the Fourteenth Amendment.

       Plaintiffs did not respond to Defendants arguments regarding this claim. When a plaintiff

fails to provide any argument in favor of his claim and offers no response to a defendant’s

argument in favor of summary judgment on that claim, he has waived the claim. See Citizens for

Appropriate Rural Roads v. Foxx, 815 F.3d 1068, 1078 (7th Cir. 2016) (“[B]y failing to respond

in any way to any of the arguments advanced by Defendants regarding counts 9, 14, 15, and 16,

Plaintiffs have waived their claims.”). Therefore, Plaintiffs waived their claim and Defendants are

entitled to summary judgment on Plaintiffs’ due process claim on this basis.

       Plaintiffs’ claim fails on the merits as well. “A law is unconstitutionally vague if it fails to

sufficiently define the conduct it prohibits; the point of vagueness doctrine is to permit individuals

to conform their conduct to the law’s requirements and to guard against arbitrary or discriminatory

enforcement.” Milestone v. City of Monroe, Wisconsin, 665 F.3d 774, 785 (7th Cir. 2011) (citing

Grayned v. City of Rockford, 408 U.S. 104, 108–09 (1972)). Students may challenge school

policies based on their alleged vagueness, but the Supreme Court has held that the standards for

determining vagueness apply differently in the school context:

       We have recognized that “maintaining security and order in the schools requires a
       certain degree of flexibility in school disciplinary procedures, and we have respected
       the value of preserving the informality of the student-teacher relationship.” Given
       the school’s need to be able to impose disciplinary sanctions for a wide range of
       unanticipated conduct disruptive of the educational process, the school disciplinary
       rules need not be as detailed as a criminal code which imposes criminal sanctions.

Fraser, 478 U.S. at 686.

       The student in Fraser was given a two-day suspension for delivering a sexually explicit

speech at a school assembly. Id. at 678–79. The school’s policy prohibited “[c]onduct which

materially and substantially interferes with the educational process,” which expressly included

                                                 26

        Case 1:20-cv-00227-WCG Filed 05/03/21 Page 26 of 27 Document 53
“obscene” speech, and teachers had warned the student prior to his speech that it was

“‘inappropriate’” and that he might face “‘severe consequences’” if he delivered it. Id. at 678.

Despite these warnings, the student gave the speech. The Supreme Court easily disposed of the

student’s claim that the policy was unconstitutionally vague, finding his argument “wholly without

merit.” Id. at 686. The Court held that “the school disciplinary rule proscribing ‘obscene’

language and the pre-speech admonitions of teachers gave adequate warning to Fraser that his lewd

speech could subject him to sanctions.” Id. The Court also noted that the two-day suspension

from school did not “rise to the level of a penal sanction calling for the full panoply of procedural

due process protections applicable to a criminal prosecution.” Id.

       In this case, N.J. was told at the beginning of the year that under the schools’ dress code,

students could not wear shirts with images of firearms. Pls.’ Resp. to DPFOF ¶ 17. A.L. was told

when he wore such a shirt to school that it was not allowed. Neither student was ever disciplined

or given any sanction. Given the absence of any sanction and the flexibility allowed in such

matters, no due process violation can be shown.

                                          CONCLUSION

       For the reasons set forth above, Plaintiffs’ First Amendment and Due Process claims fail.

Plaintiffs’ motion for summary judgment (Dkt. No. 24) is therefore DENIED, and Defendants’

motion for summary judgment (Dkt. No. 28) is GRANTED. The case is dismissed. The Clerk is

directed to enter judgment accordingly.

       SO ORDERED at Green Bay, Wisconsin this 3rd day of May, 2021.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach
                                                      United States District Judge




                                                 27

        Case 1:20-cv-00227-WCG Filed 05/03/21 Page 27 of 27 Document 53
